

EXHIBIT 10.4
AGREEMENT


This Agreement, dated as of May 26, 2011, is entered into by and among VERIZON
WIRELESS OF THE EAST LP, a Delaware limited partnership (“VZW-East”), CELLCO
PARTNERSHIP, a Delaware general partnership doing business as Verizon Wireless
(“VZW”), and WARWICK VALLEY TELEPHONE COMPANY, a New York corporation (“WVTC”)
(each of VZW-East, VZW and WVTC, a “Partner”).


WHEREAS, the Partners are all of the partners in Orange County – Poughkeepsie
Limited Partnership, a New York limited partnership (the “Partnership”) and are
subject to the terms and conditions of the Agreement Establishing Orange County
– Poughkeepsie Limited Partnership dated as of April 21, 1987, as amended (the
“Partnership Agreement”);


WHEREAS, the Partners intend for the Partnership to obtain the use of certain
spectrum licensed to VZW, and in connection therewith to convert the Partnership
business from a wholesale to a retail business, to make certain amendments to
the Partnership Agreement, and to provide WVTC with certain rights to require
VZW to purchase its interest in the Partnership;


NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
intending to be legally bound, the parties hereto agree as follows:


1.           The Partners agree to amend the Partnership Agreement (a) to
provide that the purpose of the Partnership is to provide wireless
radiotelecommunications service using any spectrum licensed by the Federal
Communications Commission (“FCC”) under Parts 20, 22, 24 or 27 of its rules, and
to provide commercial mobile radio service and commercial mobile data service
using such spectrum as may in future be made available by the FCC for such
purpose; and (b) to convert the Partnership business to selling services on a
retail basis rather than a wholesale basis. The partners will execute an
amendment in the form attached to and hereby made a part of this Agreement as
Exhibit A. Capitalized terms used in this Agreement without definition have the
meanings given to them in the Partnership Agreement.


2.           VZW will contribute to the Partnership, as a capital contribution,
the assets and liabilities of VZW and its affiliates that are directly used in
and arising out of VZW’s existing retail operations in the Partnership’s market,
and the Partnership shall accept such contribution. No adjustment will be made
to the percentage partnership interests of the Partners as a result of such
contribution. Such contribution shall be made effective as of May 1, 2011. From
and after the effective date of such contribution, the Partnership business will
be operated as a fully integrated retail wireless business.


3.           VZW will lease to the Partnership certain 700 MHz spectrum upon the
terms and conditions set forth in the form of Spectrum Manager Lease Agreement
attached to and made a part of this Agreement as Exhibit B. VZW will lease to
the Partnership from time to time, upon terms equivalent to those under which it
generally leases equivalent spectrum to other VZW-controlled partnerships, any
spectrum licensed to VZW in the Poughkeepsie, NY and Orange County, NY
Metropolitan Statistical Areas which may be used for commercial mobile radio
services and commercial mobile data services under applicable FCC rules.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           The provisions of the Partnership Agreement notwithstanding, and in
lieu of any cash distributions for such periods to which it would otherwise be
entitled pursuant to the provisions of the Partnership Agreement, WVTC shall be
entitled, subject to the provisions of this Section 4, to receive cash
distributions from the Partnership for calendar years 2011, 2012 and 2013 in the
following amounts:


2011 - $13,600,000
2012 - $13,000,000
2013 - $13,000,000


Such distributions (the “Guaranteed Distributions”) shall be made in equal
quarterly amounts in the months of March, June, September and December of each
year, except as provided in the next following sentence. Because WVTC received a
distribution of $2,432,430 in March 2011, the June 2011 distribution to WVTC
shall be $3,722,524 and the September and December 2011 distributions to WVTC
shall each be $3,722,523. WVTC shall only be entitled to receive Guaranteed
Distributions in respect of periods during which it holds its current
partnership interest in the Partnership for the entire period. By way of
example, if WVTC exercises the Put Option (as defined below) in April 2013, then
it shall not be entitled to receive any cash distributions in June, September or
December 2013. For the periods in which WVTC is entitled to receive the
Guaranteed Distributions, the other Partners shall not receive proportionate
cash distributions in accordance with the provisions of the Partnership
Agreement, but shall instead receive aggregate distributions equal to the
positive balance, if any, of the Partnership’s distributable cash for such
periods after deduction of the amount distributable to WVTC. The Guaranteed
Distributions shall be treated as normal distributions and shall not affect the
Partnership’s normal allocation of profit and loss in accordance with percentage
interests.


5.           WVTC shall have the right to require VZW to purchase all (but not
part) of its Partnership Interest (the “Put Option”) in accordance with the
terms of this Section 5. The Put Option may be exercised in whole (but not in
part) at any time during the month of April 2013 or the month of April 2014 by
the giving of notice to VZW expressly stating that either (i) WVTC is exercising
its Put Option pursuant to this Agreement, or (ii) WVTC proposes to exercise the
Put Option but that WVTC’s counsel has determined that shareholder consent is
necessary to effectuate the exercise. If shareholder consent is not required,
upon the giving of the notice, the exercise shall be irrevocable. If shareholder
consent is required, then WVTC shall have an additional ninety (90) days to
obtain such shareholder consent to the exercise of the Put Option and the
exercise shall be deemed to occur and become irrevocable on the date of such
consent. If shareholder consent is not obtained, the Put Option shall not be
deemed to have been exercised. If WVTC exercises the Put Option, then as soon as
practicable following such exercise VZW shall purchase, and WVTC shall sell to
VZW, WVTC’s Partnership Interest pursuant to a purchase agreement that contains
customary representations, warranties and covenants. The purchase price payable
by VZW for the Partnership Interest (the “Purchase Price”) shall be an amount
equal to the greater of (a) $50,000,000 or (b) the product of five (5) times
0.081081 times the EBITDA of the Partnership for the calendar year preceding the
year in which the exercise occurs, which EBITDA shall be determined by VZW
consistent with the manner in which it has historically determined the EBITDA of
the Partnership and shall be calculated using the figures from the Partnership’s
audited financial statements. WVTC represents and warrants that as of the date
of this Agreement, it has good, valid and marketable title to its Partnership
Interest, free and clear of all liens and encumbrances, and that it has not
entered into any agreement or commitment to sell, transfer, assign or encumber
all or any part of its Partnership Interest. WVTC covenants that from and after
the date of this Agreement until May 1, 2014, it will not sell, transfer, assign
or encumber all or any part of its Partnership Interest, or enter into any
agreement or commitment to do so, other than by exercise of the Put Option. VZW
may assign its obligations under this Section 5 to any entity controlled by,
controlling or under common control with VZW, provided that VZW shall remain
liable for payment of the Purchase Price.
 
 
 

--------------------------------------------------------------------------------

 
 

6.           VZW-East covenants and agrees that it will not withdraw as general
partner of the Partnership under Section 13.2 of the Partnership Agreement or
otherwise cause a liquidation of the Partnership, at any time prior to the sixth
anniversary of the date of this Agreement.


7.           This Agreement constitutes the entire agreement of the parties with
regard to the subject matter hereof, and supersedes all prior agreements and
understandings, oral or written, between the parties regarding such subject
matter. This Agreement may be executed in any number of counterparts and either
party may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. Each party agrees
that the delivery of this Agreement by facsimile or by electronic delivery in
portable document format shall have the same force and effect as delivery of
original signatures and that each party may use such signatures as evidence of
the execution and delivery of this Agreement by all parties to the same extent
that an original could be used.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


CELLCO PARTNERHIP d/b/a
 
VERIZON WIRELESS OF THE EAST LP
VERIZON WIRELESS
         
By:
/s/Daniel S. Mead
 
By:
/s/Daniel S. Mead
 
Name: Daniel S. Mead
   
Name:  Daniel S. Mead
 
Title:  President and Chief Executive Officer
   
Title: President and Chief Executive Officer
     
WARWICK VALLEY TELEPHONE COMPANY
         
By:
/s/ Duane W. Albro
     
Name:  Duane W. Albro
     
Title:  President and Chief Executive Officer
   

  
 
 

--------------------------------------------------------------------------------

 
 